Citation Nr: 0740388	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  00-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left hip, with a fracture 
of the femur, shortening of the leg and retained foreign 
body, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating in excess of 
10 percent for the neurological manifestations of the low 
back disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1970.  He was awarded the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The case was subsequently transferred to the Detroit, 
Michigan RO.

These matters were previously before the Board in January 
2002 and July 2003.  On those occasions, remands were ordered 
to accomplish additional development.  A November 2005 Board 
decision denied entitlement to an increased rating for the 
residuals of a SFW to the left hip and entitlement to an 
increased rating for a low back disability.  The Board also 
granted a separate 10 percent evaluation for neurological 
manifestations of the veteran's service-connected low back 
disability.

The veteran appealed the Board's November 2005 to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2007, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed an amended Joint Motion for Remand (Joint Motion).  In 
a March 2007 Order, the Court granted the motion, vacated the 
portion of the Board's November 2005 decision that denied an 
increased rating in excess of 20 percent for residuals of a 
SFW of the left hip and for an initial increased rating in 
excess of 10 percent for neurological manifestations of the 
low back disability, and remanded these matters to the Board 
for action consistent with the Joint Motion. 

The Joint Motion noted the portion of the Board's decision 
that granted a 20 percent evaluation for orthopedic 
manifestations of a low back disability was proper and should 
remain intact.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); see also March 2007 Order (noting that the appeal 
as to the "remaining issues is dismissed").  Accordingly, 
the Board has listed the issues for appellate consideration 
on the title page.
 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103A(d) (West 2002), the VA has a duty 
to assist a claimant by providing a medical examination when 
the medical evidence is not sufficient to allow the Secretary 
to make a determination on the claim.  The Joint Motion noted 
that a remand to the Board was necessary to ensure the 
appellant received an adequate examination with regard to the 
disability resulting from his SFW of the left hip and for the 
neurological manifestations of his low back disability.  

Regarding the veteran's left hip disability, the Joint Motion 
noted that the record contained a statement from a VA 
examiner indicating muscle weakness in Muscle Groups XIII, 
XV, and XVII (concerning muscles groups of the hip) and 
records from a private physician indicating that the 
veteran's left thigh was smaller than the right.  The Joint 
Motion found that the absence of an examination as to the 
extent of muscle involvement of the left hip injury prevented 
the Board from providing adequate reasons and bases for its 
determination.  In light of this, the Board finds a remand is 
necessary to obtain a clinical opinion regarding such.  

The veteran's left hip disability involves a shell fragment 
wound and a scar over the veteran's left proximal femur from 
the wound.  See February 2005 VA examination report.  In this 
regard, the Board notes that separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), but see 38 C.F.R. § 4.14 (2007) (VA's anti-
pyramiding provision).  Thus, the Board finds that the 
veteran should also be provided a VA skin examination to 
determine if the left leg scar exhibits any symptomatology 
that could warrant a separate rating or to provide any 
additional clinical evidence regarding the level of 
disability of the veteran's residuals of a SFW.

Regarding the veteran's neurological manifestations of his 
low back disability, the Joint Motion noted that the veteran 
should be provided a neurological examination so that the 
veteran's level of disability may be determined.  The Board 
notes a March 2006 rating decision, which effectuated the 
Board's November 2005 grant of a separate neurological 
evaluation of the low back disability, assigned an initial 10 
percent evaluation for this disability.  However, the March 
2006 rating decision noted that the 10 percent evaluation was 
based on all evidence cited in the November 2005 Board 
decision.  Therefore, in the absence of a current 
neurological examination to determine the nature and extent 
of the neurologic disability, the Board finds such an 
examination would be useful prior to further appellate 
consideration.  

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In this case, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims on appeal.  
As such, the Board finds that corrective notice should be 
sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of:  (1) entitlement to an 
increased rating in excess of 20 percent 
for residuals of a shell fragment wound 
(SFW) of the left hip, with a fracture of 
the femur, shortening of the leg and 
retained foreign body, and (2) 
entitlement to an initial increased 
rating in excess of 10 percent for the 
neurological manifestations of the low 
back disability, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), 38 C.F.R. § 3.159 
(2007), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date, per 
Dingess/Hartman.

2.  Schedule the veteran for VA muscular, 
orthopedic, and dermatological 
examinations, at an appropriate VA 
facility to ascertain the nature and 
extent of the veteran's service-connected 
residuals of a SFW of the left hip, with 
a fracture of the femur, shortening of 
the leg and retained foreign body.  

The examiner should identify the 
manifestations and degree of severity 
(i.e., slight, moderate, moderately 
severe, or severe) of injury to Muscle 
Groups XIII, XV, and XVII.  In doing so, 
the examiner should discuss all symptoms 
of muscle injury (loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement).  Indicate 
whether there is evidence of loss of deep 
fascia or of muscle substance or 
impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound (right) side.

Discuss whether the veteran has 
limitation of motion of any joint 
attributable to the SFW of the left hip, 
with a fracture of the femur.  If so, the 
actual and normal ranges of motion in 
degrees should be listed.  Any shortening 
of the left leg or ankylosis of the left 
hip should also be noted.  In addition, 
the examiner should be asked to determine 
whether any joint affected by the SFW 
results in weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also discuss any impairment of the left 
femur.  Diagnostic tests should be 
performed, if deemed necessary by the 
examiner.

Include a detailed description of all 
scars resulting from the SFW and 
subsequent treatments, including the area 
in square inches/centimeters and whether 
any scars are painful or tender on 
objective examination, and/or whether 
they limit function.

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should indicate that 
such review was performed.  All opinions 
expressed should be accompanied by a 
complete rationale.

3.  Schedule the veteran for VA 
neurological examination at an 
appropriate VA facility to ascertain the 
nature and extent of the veteran's 
service-connected neurological 
manifestations of his low back 
disability.  All indicated tests and 
studies, to include diagnostics, deemed 
appropriate by the examiner should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner should identify the nerve(s) 
affected and indicate if there is 
complete or incomplete paralysis.  If 
incomplete paralysis, the examiner should 
provide an opinion regarding the level of 
the severity (mild, moderate, moderately 
severe, or severe) of the affected 
nerve(s).

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should indicate that 
such review was performed.  All opinions 
expressed should be accompanied by a 
complete rationale.

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



